Citation Nr: 0617297	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 22, 
2002, for the grant of a total evaluation based on 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969, 
with additional service in the Florida National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

FINDINGS OF FACT

1.  The veteran's claim for a TDIU was received by VA on 
February 22, 2002.  

2.  The RO granted TDIU and assigned an effective date of 
February 22, 2002, the date the claim was received.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 
2002, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.  

The veteran has one service-connected disability, residuals 
of lumbar radiculopathy secondary to discogenic disease with 
degenerative joint disease and a history of 
spondylolisthesis, evaluated as 60 percent disabling.  The 
veteran's last increased evaluation for his back disability 
was in October 1999, when the RO increased his rating from 40 
percent to 60 percent.  

The veteran's claim for TDIU was received by VA on February 
22, 2002.  In a May 2002 rating decision, the RO granted and 
assigned an effective date of February 22, 2002, the date the 
claim was received.  The veteran has not worked since 1986.  

The Board finds that entitlement to TDIU is not factually 
ascertainable prior to February 22, 2002.  Specifically, 
prior to February 22, 2002, there was no medical evidence of 
record showing that the veteran was unemployable due to his 
service-connected back disability.  

On May 16, 2002, the veteran underwent a VA spine examination 
at which the physician concluded the veteran was unable to 
work due to his back pain.  Prior to the May 2002 VA spine 
examination, the veteran had applied for TDIU in May 2000, 
and the RO denied his claim because there was no medical 
evidence of record to show that his service-connected back 
disability, rather than his numerous non-service-connected 
disabilities, was the cause of his unemployability.  It is 
important for the veteran to understand that in determining 
whether the veteran is entitled to a total disability rating 
based on individual unemployability, neither his nonservice-
connected disabilities nor his age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

Therefore, entitlement to TDIU is not factually ascertainable 
prior to the date of the May 2002 VA spine examination.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the Board finds that the 
preponderance of the evidence is against an earlier effective 
date for the award of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, as well as information provided in the 
April 2004 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the May 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the RO did issue a VCAA notice prior to its February 
2001 denial of TDIU.  As discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  

Moreover, the veteran has not made any showing or allegation 
that the timing of the VCAA notice resulted in any prejudice 
to him.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the May 2003 
VCAA notice and the April 2004 SOC otherwise fully notified 
the veteran of the need to give VA any evidence pertaining to 
his claim.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for an 
earlier effective date for TDIU is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, National Guard records, VA 
medical records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

The criteria for an effective date earlier than February 22, 
2002 for TDIU have not been met.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


